DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 3-4, 6 and 10-14, drawn to a method of treating spasticity in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a viral vector comprising a polynucleotide encoding GAD65 and VGAT, thereby treating spasticity in the subject.
Group II, claim(s) 15-21, drawn to a treatment regimen for treating a subject having a spinal cord injury comprising administering a viral vector comprising a polynucleotide encoding GAD65 and VGAT, wherein GAD65 and VGAT are expressed, thereby treating the spinal cord injury.
Group III, claim(s) 22-25, drawn to a vector comprising a promoter functionally linked to a polynucleotide encoding GAD65 and VGAT.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking groups I-III is a viral vector encoding GAD65 and VGAT. Marsala (US 2015/0343038 A1, published December 3, 2015, provided in an IDS) teaches a method of treating spasticity in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a viral vector comprising a polynucleotide encoding GAD65, thereby treating spasticity in the subject (Claim 12 - 'A method of treating spasticity in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a gamma-aminobutryic acid (GABA) uptake inhibitor in combination with a viral vector encoding GAD65 gene, thereby treating spasticity in the subject.'). Marsala does not teach the viral vector also encodes VGAT. Friddle et al. (US 2002/0082390 A1, published June 27, 2002, provided in an IDS) teaches a nucleic acid sequence encoding VGAT that can be used for gene therapy using a viral vector (para [0004] - 'The novel human protein (NHP) described for the first time herein shares structural similarity with mammalian GABA transporters.'; para [0011] - 'The present invention encompasses the nucleotides presented in the Sequence Listing...or gene therapy constructs comprising a sequence first disclosed in the Sequence Listing'; para [0040]-'Nucleotide constructs encoding such NHP products can be used to genetically engineer host cells to express such products in vivo...Nucleotide constructs -aminobutyric acid (GABA) synthesis and vesicular GABA transport into synaptic vesicles; PNAS, Vol. 100, No. 7, pp. 4293-4298, published April 1, 2003, provided in an IDS) teaches a functional coupling between synaptic vesicle-associated GAD65 and VGAT for GABA processing (Abstract - 'Here, we propose that there is a functional and structural coupling between the synthesis of gamma-aminobutyric acid (GABA) by membrane-associated GAD and its packaging into synaptic vesicles (SVs) by vesicular GABA transporter (VGAT). This notion is supported by the following observations. First, newly synthesized [3H]GABA from [3H]L-glutamate by membrane-associated GAD is taken up preferentially over preexisting GABA by using immunoaffinity-purified GABAergic SVs. Second, the activity of SV-associated GAD and VGAT seems to be coupled because inhibition of GAD also decreases VGAT activity. Third, VGAT and SV-associated Ca2+/calmodulin-dependent kinase II have been found to form a protein complex with GAD. A model is also proposed to link the neuronal stimulation to enhanced synthesis and packaging of GABA into Svs.'; p4293, col 1, para 2 - The evidence presented here will demonstrate that GABA synthesized by SV-associated GAD is preferentially transported into the SV by vesicular GABA transporters (VGATs).'; p4298, col 1, para 1 - col 2, para 1, 'One can imagine that the active site of VGAT and the catalytic site of GAD65 are tightly coupled in a key and lock manner. This tight structural coupling would allow an efficient transfer of GABA from its site of synthesis to the site of transport.'). Since Marsala teaches that GABA signaling is 
Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.